Exhibit 4.30 form of underwriter warrant CELSION CORPORATION Warrant To Purchase Common Stock Warrant No.: Number of Shares of Common Stock: Date of Issuance: June [], 2017 (“Issuance Date”) Celsion Corporation, a company organized under the laws of Delaware (the “ Company ”), hereby certifies that, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, [HOLDER] , the registered holder hereof or its permitted assigns (the “ Holder ”), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, at any time or times on or after [ ] (the “ Initial Exercisability Date ”), but not after 11:59 p.m., New York time, on the Expiration Date, (as defined below), () 1 fully paid non-assessable shares of Common Stock (as defined below), subject to adjustment as provided herein (the “ Warrant Shares ”). Except as otherwise defined herein, capitalized terms in this Warrant to Purchase Common Stock (including any Warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, this “ Warrant ”), shall have the meanings set forth in Section 16. This Warrant is one of the Warrants to purchase Common Stock (the “ Warrants ”) issued pursuant to (i) that certain Underwriting Agreement, dated as of June [ ], 2017 (the “ Subscription Date ”) by and between the Company and Oppenheimer & Co. Inc., (ii) the Company’s Registration Statement on Form S-1 (File number 333-217455) (the “ Registration Statement ”) and (iii) the Company’s prospectus dated as of June [ ], 2017. 1.
